     Case 2:16-cv-02548-KJM-AC Document 11 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DANNY BELL,                                        No. 2:16-cv-2548 KJM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   SCOTT KERNAN, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 12, 2019, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported generally by the record and by proper analysis.

27   The court cannot tell from the magistrate judge’s explanation how any defendant might enjoy

28   absolute immunity, or qualified immunity for that matter, and so declines to adopt the discreet,
                                                       1
     Case 2:16-cv-02548-KJM-AC Document 11 Filed 09/08/20 Page 2 of 2

 1   sweeping statement to that effect, see ECF No. 7 at 9, line 7; but the Findings and
 2   Recommendations are well-founded without the inclusion of the statement.
 3            Accordingly, IT IS HEREBY ORDERED that:
 4            1. The findings and recommendations filed August 12, 2019, are adopted except as noted
 5   above;
 6            2. This action is dismissed without leave to amend for failure to state a cognizable federal
 7   claim; and
 8            3. The clerk of the court close this case.
 9   DATED: September 7, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
